UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05719 Dreyfus Stock Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/15 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Stock Index Fund, Inc. ANNUAL REPORT December 31, 2015 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the President 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 6 Statement of Investments 7 Statement of Financial Futures 23 Statement of Assets and Liabilities 24 Statement of Operations 25 Statement of Changes in Net Assets 26 Financial Highlights 27 Notes to Financial Statements 29 Report of Independent Registered Public Accounting Firm 40 Important Tax Information 41 Board Members Information 42 Officers of the Fund 44 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus Stock Index Fund, Inc. The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this annual report for Dreyfus Stock Index Fund, Inc., covering the 12-month period from January 1, 2015, through December 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. 2015 was a year of varied and, at times, conflicting economic influences. On one hand, the U.S. economy continued to grow as domestic labor markets posted significant gains, housing markets recovered, and lower fuel prices put cash in consumers’ pockets. Indeed, these factors, along with low inflation, prompted the Federal Reserve Board in December to raise short-term interest rates for the first time in nearly a decade. On the other hand, the global economy continued to disappoint, particularly in China and other emerging markets, when reduced industrial demand and declining currency values sparked substantial declines in commodity prices. Although several broad measures of stock and bond performance ended 2015 roughly unchanged, high levels of volatility prevailed across most financial markets. Among U.S. equities, moderate gains from consumer discretionary and health care stocks were balanced by pronounced weakness in the energy and materials sectors. Bonds also saw bifurcated performance, with municipal bonds and intermediate-term U.S. government securities faring well compared to high yield and emerging-markets debt. Market volatility is likely to persist until investors see greater clarity from the global economy. We expect to see wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets in 2016, suggesting that selectivity may be an important determinant of investment success. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation January 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2015, through December 31, 2015, as provided by Thomas J. Durante, CFA, Karen Q. Wong, CFA, and Richard A. Brown, CFA, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2015, Dreyfus Stock Index Fund’s Initial shares produced a total return of 1.11%, and its Service shares produced a total return of 0.86%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s ® 500 Composite Stock Price Index (“S&P 500 Index”), produced a total return of 1.39% for the same period. Mildly positive stock market returns during 2015 masked heightened volatility stemming from shifting economic sentiment. The differences in returns between the fund and the S&P 500 Index were primarily the result of transaction costs and operating expenses that are not reflected in the S&P 500 Index’s results. The Fund’s Investment Approach The fund seeks to match the total return of the S&P 500 Index by generally investing in all 500 stocks in the S&P 500 Index in proportion to their respective weighting. Often considered a proxy for the stock market in general, the S&P 500 Index is made up of 500 common stocks chosen to reflect the industries of the U.S. economy. Each stock is weighted by its market capitalization; that is, larger companies have greater representation in the S&P 500 Index than smaller ones. The fund also may use stock index futures as a substitute for the sale or purchase of securities. Global Economic Concerns Sparked Market Turmoil Robust employment gains and improved consumer and business confidence helped drive the S&P 500 Index higher from the start of 2015 through the end of February despite plummeting prices of oil and other commodities. Stocks reversed course in March due to sluggish domestic economic growth stemming from severe winter weather and the impact of a strengthening U.S. dollar on exports. Indeed, U.S. GDP expanded at an anemic 0.6% annualized rate during the first quarter of 2015. The U.S. economy regained traction in the spring with a 3.9% annualized growth rate for the second quarter, and by May the S&P 500 Index had advanced to new record highs. However, uncertainty surrounding a debt crisis in Greece and slowing economic growth in China sent stock prices lower over the summer. In August, the Chinese central bank unexpectedly devalued the country’s currency, intensifying concerns that the world’s second largest economy could be slowing more than anticipated. U.S. economic growth decelerated to an annualized 2.0% rate during the third quarter. Stocks briefly dipped into negative territory as investors grew more risk-averse, but a strong rally in October enabled the S&P 500 Index to erase previous losses. U.S. stock prices remained volatile over the remainder of the year amid renewed worries that persistent global instability might dampen domestic economic growth. The market rebounded somewhat near year-end when the Federal Reserve Board raised short-term interest rates for the first time in nearly 10 years, ending months of uncertainty and enabling the S&P 500 Index to close 2015 with a positive total return. 3 DISCUSSION OF FUND PERFORMANCE (continued) Consumer Discretionary Stocks Led Markets Higher Although the S&P 500 Index posted a low single-digit gain for the year overall, the economic sectors that comprise the index delivered widely disparate results. The consumer discretionary sector led the market’s advance, driven higher by gains from Internet-based sellers such as Amazon.com and Netflix. Meanwhile, hotels, restaurants, and cruise lines experienced rising demand when lower energy prices put more cash in consumers’ pockets. The information technology sector gained value amid the ongoing trend toward cloud computing, which has enabled businesses across a variety of industries to enhance their technology capabilities at an affordable cost. Some of the sector’s top performers included technology giants Facebook, Alphabet (formerly Google), and Microsoft, while computer hardware companies that rely on personal computer sales generally lagged. The health care sector continued to see rising spending from an aging population, the industry group increasingly sought to achieve economies of scale through mergers and acquisitions, and new technologies helped boost earnings for pharmaceutical developers and device manufacturers. In contrast, the energy sector lost considerable value over the reporting period when a glut of crude oil was met with tepid demand, sending oil prices sharply lower. Offshore drillers were hit especially hard during the downturn. The materials sector also was hurt by declining commodity prices, which weighed on earnings for metals-and-mining companies. Finally, results from banks and capital markets companies in the financials sector were undermined by low longer term interest rates, rising costs, and regulatory uncertainty. Replicating the Performance of the S&P 500 Index Although we do not actively manage the fund’s investments in response to macroeconomic trends, it is worth noting that the U.S. economic recovery appears to remain on track despite ongoing turmoil in global commodity markets. As always, we have continued to monitor the factors considered by the fund’s investment model in light of current market conditions. January 15, 2016 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. The investment objective and policies of Dreyfus Stock Index Fund, Inc. made available through insurance products may be similar to other funds managed by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost. The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. – Reflects reinvestment of dividends monthly and, where applicable, capital gain distributions. The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. 3 “Standard & Poor’s Ò ,” “S
